IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40944
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMIE ADAN VILLAPANDO-GONZALEZ,
also known as Jaime Adan Villalpando-Gonzalez,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-01-CR-94-ALL
                        --------------------
                           August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jaime Adan Villapando-Gonzalez was convicted for violating

8 U.S.C. § 1326(a), and has appealed his sentence.     Villapando

contends that the district court erred by refusing to depart

downward under U.S.S.G. § 5K2.0, on the ground that his criminal

history score overrepresented the seriousness of his criminal

conduct.   It is clear from the district court’s statements at the

sentencing hearing that it did not misapprehend whether it had


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 01-40944
                                -2-

the authority to depart.   Instead, it determined that a departure

was not warranted under the facts of this case.   Because this

court does not have jurisdiction to review that determination,

see United States v. Thames, 214 F.3d 608, 612 (5th Cir. 2000),

the appeal must be dismissed.

     APPEAL DISMISSED.